Citation Nr: 1745183	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-13 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for depression.

2. Entitlement to service connection for an acquired psychiatric disorder to include depression and posttraumatic stress disorder (PTSD).

3.  Eligibility to nonservice-connected pension benefits.  


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne


INTRODUCTION

The Veteran served on active duty with the United States Navy from February 6, 1973 to March 21, 1973, with a preceding period of active duty for training (ADT) from November 15, 1972 to January 30, 1973 with the United States Navy Reserve.  The Veteran enlisted in the United States Navy Reserve through the Naval Research Program "Class A" school and was subsequently transferred to active duty service with the United States Navy.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and Jackson, Mississippi.

The Board notes that the Veteran testified before the undersigned Veterans Law Judge in January 2017.  A transcript of that hearing has been associated with the claims file.

Moreover, according to Clemons v. Shinseki, 23 Vet. App. 1 (2009), mental health disability claims should be construed to include any mental health disability or symptoms that may be reasonably encompassed by the claimant's description of the claim.  Accordingly, because the Veteran has multiple mental health diagnoses and the Board is reopening the Veteran's claim for service connection for depression, the Board has recharacterized the Veteran's separate PTSD and depression claims as one claim for an acquired psychiatric disorder to include PTSD and depression.

The Veteran's attorney has raised the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for traumatic brain injury (TBI) residuals by evidence submitted in April 2017, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A September 2009 rating decision denied service connection for depression; the Veteran did not perfect an appeal.

2.  Evidence submitted since the September 2009 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's acquired psychiatric disorder claim, and therefore raises a reasonable possibility of substantiating the claim.

3.  The Veteran did not have active service for ninety days or more during a period of war.  


CONCLUSIONS OF LAW

1.  The September 2009 rating decision which denied service connection for depression is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been received since the September 2009 rating decision and the claim of entitlement to service connection for depression is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The eligibility criteria for nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

With regard to the Veteran's new and material evidence claim, because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of his claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is not necessary.

With to the Veteran's claim for a nonservice-connected pension benefits, the Board finds that the VCAA's notice requirements have been satisfied.  The Veteran received sufficient VCAA notice in July 2009 prior to the initial adjudication of the claim, thereby satisfying the VA's duty to notify in this case.  Additionally, with respect to VA's duty to assist, all relevant personnel and other service records have been procured.  

II. New and Material Evidence Petition

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  However, pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  In such a case, the claim is reopened and the former disposition of that case is reviewed de novo and readjudicated.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Here, the September 2009 depression decision became final because the Veteran did not submit a timely appeal and nor did he submit new and material evidence in support of his claim prior to the expiration of the appeal period.  

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

Since the time of the September 2009 rating decision the Veteran had submitted January 2009 Board hearing testimony describing continuity of symptoms of depression and other mental health conditions from active duty onwards.  This evidence was not previously considered at the time of the September 2009 rating decision, and raises a reasonable probability of substantiating the Veteran's depression claim. The Board notes that the Veteran has been diagnosed as having depression.  Accordingly, the Board finds that reopening of the Veteran's claim of entitlement to service connection for depression is warranted.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


III. Eligibility for Nonservice-connected Pension Benefits

Nonservice-connected disability pension benefits may be provided to a veteran of a war who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. § 1521(a).  A veteran meets such service requirements if such veteran served in the active military, naval, or air service under one of the following conditions: (1) for ninety days or more during a period of war, (2) during a period of war and was discharged or released from such service for a service-connected disability, (3) for a period of ninety consecutive days or more and such period began or ended during a period of war, or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (IADT) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101 (2), (24); 38 C.F.R. § 3.6(a).  Active duty means full-time duty in the Armed Forces, other than active duty for training.  38 U.S.C.A. § 101 (21); 38 C.F.R. § 3.6(b).  Active duty for training means full-time duty in the Armed Forces performed by Reserves for training purposes or, in the case of members of the Army National Guard of any state, full-time duty under section 316, 502, 504, or 505 of Title 32.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6(c).

VA recognizes several periods of war.  Among them are the following: August 5, 1964 through May 7, 1975, inclusive; and August 2, 1990 through a date to be prescribed by Presidential proclamation or law.  38 U.S.C.A. § 101; 38 C.F.R. § 3.2.

If the Veteran had been disabled from a disease or injury incurred or aggravated in the line of duty during the period of ADT that commenced prior to his active duty service, or had been discharged from active duty service for a service-connected disability, his service could have qualified him for entitlement to nonservice-connected pension benefits.  However, the record does not reveal such evidence in this case.  

As stated above, the Veteran served on active duty with the United States Navy from February 6, 1973 to March 21, 1973, with a preceding period of ADT from November 15, 1972 to January 30, 1973 with the United States Navy Reserve.  The Veteran enlisted in the United States Navy Reserve through the Naval Research Program "Class A" school and was subsequently transferred to active duty service with the United States Navy.  The Veteran has not submitted any contentions indicating that he incurred a disease or injury in the line of duty during his period of ADT; in fact, the Veteran specifically contended at his hearing that although there "may" have always been something wrong with him, he did not notice any mental health issues until he got out of boot camp and was sent to his active duty station, where he learned that he would not be able to audition for a military band trumpet position unless he signed up for additional years of active duty service and that he would be sent to signalman's training, which would have required him to serve on a ship.  The Veteran explained that he did not want to do this because he was afraid of water, although he had been able to swim well enough to get through boot camp.  The Veteran reports that this is the point at which he was so stressed out that he started drinking and engaging in other substance abuse which continued after separation from active duty service.  

Moreover, the Veteran's service treatment and personnel records reveal that he was diagnosed with immature personality disorder during service, he was dropped for lack of aptitude from his signalman training course, and it was strongly recommended that he be administratively discharged from active duty service due to his immature personality disorder.  The Veteran was discharged honorably shortly thereafter, and not recommended for reenlistment.  Given the foregoing, the Veteran is not eligible for nonservice-connected pension benefits because he has not alleged, and there is no evidence that he incurred a disease or injury in the line of duty during his period of ADT from November 15, 1972 to January 30, 1973, and his personnel records do not reflect that he was discharged from active duty service due to a service-connected disability, as his discharge was administrative in nature, and related to a diagnosed personality disorder, a condition for which service connection may not be established.  See 38 C.F.R. §§ 3.303 (c), 4.9.  Moreover, service treatment records do not contain any mental health treatment aside from the Veteran's February 1973 immature personality disorder assessment, nor has the Veteran claimed to have sought mental health treatment or experienced mental health symptoms during his period of ADT.

As such, based on the Veteran's contentions and service records, there is currently no evidence that he is eligible for nonservice-connected pension benefits.  Accordingly, an award of entitlement to nonservice-connected pension benefits is not warranted because there is no evidence that the Veteran's period of ADT qualifies as active service.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2016).


ORDER

The Veteran's petition to reopen his claim of service connection for depression is granted.

Eligibility for nonservice-connected pension benefits is denied.


REMAND

Based on the new and material evidence discussed above with regard to the Veteran's depression claim, the Board finds that remand of the underlying claim of service connection for an acquired psychiatric disorder to include depression and PTSD for procurement of a VA examination and etiology opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records relevant to the claims being remanded and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Provide the Veteran with a release form for any outstanding private medical records pertinent to his acquired psychiatric disorder claim.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. Schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any current acquired psychiatric disorder disability after the development in (1) and (2) has been completed.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner should diagnose any acquired psychiatric disabilities present, and then provide the following opinion:

i. Whether it is at least as likely as not (50 percent or greater probability) a diagnosed acquired psychiatric disorder condition: (1) began during active service; or (2) is otherwise related to any in-service event or injury. The examiner should address all post-service diagnoses, as well as any current diagnosis on examination, and their etiological relationship, if any, to service.  

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5. After undertaking any necessary additional development, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


